Order entered May 17, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00228-CV

                        KEN-DO CONTRACTING, L.P., Appellant

                                              V.

      F.A. BROWN’S CONSTRUCTION, LLC D/B/A BROWN CONSTRUCTION
             AND BROWN’S CONCRETE CONSTRUCTION, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-09249

                                          ORDER
       Before the Court is appellant’s May 16, 2019 motion for an extension of time to file its

brief on the merits. We GRANT the motion and extend the time to June 17, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE